*92Opinión disidente del
Juez Asociado Señor Alonso Alonso.
rH
Al considerar la constitucionalidad de la doctrina de la inmunidad del Estado en la sociedad contemporánea, tene-mos como marco de referencia que nuestra Constitución, en adición a organizar el Gobierno, va encaminada a pro-teger a la ciudadanía frente a los poderes del Estado y no viceversa. Además, el pueblo es la fuente del poder público y el poder político está subordinado a los derechos de los ciudadanos.
Nuestra Constitución es un documento dinámico que “no establece, ni debe establecer normas para la hora que pasa, sino principios para un futuro que se expande”. B. Cardozo, La naturaleza de la función judicial, Buenos Ai-res, Ed. Asayú, 1955, pág. 64.
Este Tribunal, al sopesar los derechos constitucionales del pueblo frente al Estado, ha asumido posiciones de van-guardia valientes y sabias para imprimirle a éste el dina-mismo necesario para atender no sólo las circunstancias del momento, sino las del futuro (Noriega v. Gobernador, 122 D.P.R. 650 (1988), y Noriega v. Gobernador, 130 D.P.R. 919 (1992)), y para que nuestra Constitución no se con-vierta en una pieza de museo o como los rollos del Mar Muerto. P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 350 (1983).
Como expresara, atinadamente, el distinguido Profesor Raúl Serrano Geyls:
Es procedente, por lo tanto, reconocer que una constitución debe interpretar la situación vital de un pueblo en su sentido esencialmente dinámico, captando la trayectoria de su evolu-ción sin limitarse al reflejo estático de su situación en un mo-mento dado. (Enfasis suprimido.) R. Serrano Geyls, Derecho *93Constitucional de Estados Unidos y Puerto Rico, 1ra ed., San Juan, Ed. C. Abo. P.R., 1986, Vol. I, pág. 5.
La doctrina de la inmunidad del Estado es un anacro-nismo jurídico, la cual tiene mejor cabida en un museo de arqueología jurídica que en nuestro Derecho puertorriqueño. Dicha doctrina es intrínsecamente injusta, moralmente in-sostenible y carece de un fundamento racional. Tiene su ori-gen en concepciones arcaicas provenientes del derecho co-mún, que nunca debieron haber sido incorporadas en nuestro ordenamiento por ser contrarias a la doctrina histó-rica del derecho civil, y viola el principio más elemental de nuestra Constitución, en cuanto a que la soberanía radica en el pueblo y el Estado no está por encima de éste. Art. I, Secs. 1 y 2, Const. E.L.A., L.P.R.A., Tomo 1. Además, viola los derechos fundamentales de los ciudadanos en contravención de la igual protección de las leyes y el debido proceso de ley, pues no tiene justificación alguna en la sociedad contempo-ránea, ni responde a ningún interés apremiante del Estado.
De entrada, debo señalar que la doctrina de inmunidad del Estado afecta los derechos fundamentales de pedir al Gobierno la reparación de: (1) agravios (Art. II, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1); (2) el disfrute de la pro-piedad (Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1), y (3) que no se tomará o peijudicará la propiedad privada para uso público sin una justa compensación (Art. II, Sec. 9, Const. E.L.A., L.P.R.A., Tomo 1).
Por afectar los derechos constitucionales fundamenta-les, la legislación en controversia debe ser objeto de un escrutinio estricto y corresponde al Estado demostrar que existe un interés público apremiante para sostener su constitucionalidad, cosa que no ha hecho. Véanse: Rodrí-guez Rodríguez v. E.L.A., 130 D.P.R. 562 (1992); Morales Morales v. E.L.A., 126 D.P.R. 92 (1990); León Rosario v. Torres, 109 D.P.R. 804 (1980); Com. Asuntos de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980); Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975); Ocasio v. *94Díaz, 88 D.P.R. 676 (1963). Hemos resuelto que el derecho a llevar una causa de acción en daños y perjuicios es una forma de propiedad. Véanse: Publio Díaz v. E.L.A., 106 D.RR. 854 (1978); Vda. de Delgado v. Boston Ins. Co., 101 D.RR. 598 (1973).
Las expresiones magistrales del Juez Asociado Señor Rigau, a las cuales se unió el Juez Presidente Señor Trías Monge, así como las del Juez Asociado Señor Irizarry Yunqué en Galarza Soto v. E.L.A., 109 D.P.R. 179, 183 (1979), y nuestros pronunciamientos en Torres v. Castillo Alicea, 111 D.P.R. 792 (1981), donde declaramos inconstitucional los límites económicos establecidos por la Ley de Reclama-ciones y Demandas contra el Estado de 1955, contienen, entre otros, argumentos sólidos para sostener la inconsti-tucionalidad de la doctrina de la inmunidad del Estado. Veamos.
II

Nuestra tradición civilista

Como expresara el Juez Asociado Señor Rigau en Ga-larza Soto v. E.L.A., supra, págs. 185-187, la doctrina de la inmunidad del Estado es ajena a nuestro ordenamiento ci-vilista en el área de la responsabilidad extracontractual:
[A] estas alturas en el desarrollo del Derecho y de la respon-sabilidad civil del Estado, éste, quien tiene ante la ley, por bue-nas razones, el monopolio de la violencia, no puede en un caso como el presente de tan palpable y grave negligencia ampa-rarse en el ya anacrónico concepto de inmunidad estatal. Es de todos conocido que nuestro derecho de daños, como parte que es del Código Civil, tiene sus raíces en el Derecho Civil europeo continental. Fue como consecuencia de la invasión de 1898 que se insertaron en nuestro derecho legislativo y jurisprudencial-mente doctrinas foráneas provenientes del derecho común anglosajón.
La doctrina de que el Estado es civilmente responsable es la doctrina histórica y presente del derecho civil. La doctrina 11a-*95mada inmunidad del soberano resultó de un desarrollo anómalo que, como veremos, no está firmemente basado sobre sus su-puestos originales históricos.
La doctrina de inmunidad del Estado fundamentada en concepciones jurídicas —ya superadas— provenientes del derecho común es ajena a nuestro ordenamiento civilista y nunca debió haber sido incorporada en nuestro sistema de derecho.
pH H-í h-1

Los derechos del pueblo de Puerto Rico

El Juez Asociado Señor Irizarry Yunqué en Galarza Soto v. E.L.A., supra, págs. 205-206, expresó con claridad meridiana el principio constitucional de que el Estado ejerce los poderes y derechos que el pueblo le ha delegado en su Constitución y la contradicción existente entre dicho precepto constitucional y la teoría de la inmunidad del Es-tado:
... El Estado ejerce aquellos poderes y goza de aquellos dere-chos que el Pueblo le ha delegado en su Constitución, que es su estatuto orgánico. Aquellos poderes expresamente no delegados al Estado pertenecen al Pueblo. Entre ellos está el derecho de cada ciudadano a reclamarle al Estado por los daños que éste le cause.
Declara explícitamente nuestra Constitución, en su Preám-bulo:
“Que entendemos por sistema democrático aquel donde la vo-luntad del pueblo es la fuente del poder público, donde el orden político está subordinado a los derechos del hombre y donde se asegura la libre participación del ciudadano en las decisiones colectivas.” Párrafos tercero y cuarto, Preámbulo de la Consti-tución del Estado Libre Asociado de Puerto Rico. (Enfasis nuestro.)
El Estado no puede estar inmune a los reclamos del Pueblo. Si lo estuviese, sería un contrasentido reclamar que es en el Pueblo donde radica la soberanía; se estaría negando su natu-raleza y la fuente de su poder. La Carta de Derechos de nuestra *96Constitución hace una enumeración de derechos que son otras tantas limitaciones de los poderes delegados al Estado. Final-mente, en su Sec. 19, declara:
“La enumeración de derechos que antecede no se entenderá en forma restrictiva ni supone la exclusión de otros derechos pertenecientes al pueblo en una democracia, y no mencionados específicamente. Tampoco se entenderá como restrictiva de la facultad de la Asamblea Legislativa para aprobar leyes en pro-tección de la vida, la salud y el bienestar del pueblo.” (Art. II, Sec. 19.)
La Constitución no contiene una cláusula de interpretación liberal con respecto a los poderes del Estado. Por el contrario, los poderes del Estado han de interpretarse'restrictivamente cuando confligen con los derechos del Pueblo. Tal es el mandato constitucional recogido en la transcrita Sec. 19. El Estado no tenía que autorizar, mediante la Ley Núm. 104 que nos ocupa, que se le pueda demandar. El derecho a demandar al Estado está implícito en la soberanía del Pueblo, que no ha sido ni expresa ni implícitamente renunciado. (Enfasis suplido.)
La teoría de la inmunidad del Estado choca con la esen-cia misma de nuestro ordenamiento constitucional demo-crático, al dotar al Estado de privilegios que lo sitúan jurí-dicamente por encima de la ciudadanía. Véase Const. E.L.A., supra.
IV

El debido proceso de ley

La doctrina de inmunidad del Estado afecta los dere-chos ciudadanos fundamentales en violación a la cláusula del debido proceso de ley, al impedir o limitar el acceso a los tribunales de aquellas personas a quienes el Estado cause daño.
Como bien expresara el Juez Asociado Señor Irizarry Yunqué en Galarza Soto v. E.L.A., supra, pág. 207:
En nuestro sistema de derecho la norma es que aquél que causa daño a otro mediante culpa o negligencia está obligado a reparar el daño causado. 31 L.P.R.A. see. 5141. Esta responsa-bilidad se extiende no sólo a los actos propios sino también a los *97de aquellas personas de quienes se debe responder, y en este concepto el Estado responde “en las mismas circunstancias y condiciones en que sería responsable un ciudadano particular.” 31 L.P.R.A. see. 5142. A la luz de estas disposiciones, el resar-cimiento de los daños causados por culpa o negligencia es un valor de extrema importancia.
Cuando una persona sufre daños por los actos culposos o ne-gligentes del Estado, su reclamación cae bajo el exclusivo control de éste. La Ley Núm. 104 de 29 de junio de 1955 impone un requisito de notificación al Secretario de Justicia y prohíbe las acciones por daños y perjuicios causados por ciertas categorías de actuaciones. 32 L.P.R.A. secs. 3077a, 3081. El Estado con-trola el acceso a los tribunales de quienes han sufrido daño por sus actuaciones, colocando al reclamante en una posición de indefensión. Estos obstáculos carecen de justificación suficiente. Son limitaciones arbitrarias que contravienen toda noción bá-sica de justicia, en violación del debido proceso de ley garanti-zado por la Constitución del Estado Libre Asociado. Art. II, Sec.. 7. (Enfasis suplido.)
y

Igual protección de las leyes

Dicha doctrina viola, además, la cláusula de la igual protección de las leyes.
Refiriéndose a la anterior Ley Núm. 104 de 29 de junio de 1955, según enmendada, 32 L.RR.A. see. 3077 et seq., que autorizaba las demandas contra el Estado, expresó el Juez Asociado Señor Irizarry Yunqué en Galarza Soto v. E.L.A., supra, págs. 208-209:
La Ley Núm. 104 en su Art. 6 crea unas excepciones a la responsabilidad del Estado, responsabilidad que dicha ley reconoce. Impide las reclamaciones contra el Estado cuando és-tas surgen de las actuaciones allí contempladas. 31 L.P.R.A. see. 3081. Con esas excepciones está creando una distinción en-tre personas que están en la misma posición. De todas las per-sonas que constituyen el grupo de perjudicados por actuaciones del Estado, distingue aquellas cuyos daños surgen de las actua-ciones contempladas en el Art. 6 y les prohíbe hacer reclama-ción contra el Estado. Establece una clasificación legislativa a todas luces irrazonable.
*98Un examen de la clasificación creada por el Art. 6 de la Ley Núm. 104 demuestra que ésta carece de nexo racional con los propósitos de dicha ley. Por un lado, dicho estatuto reconoce el derecho de los ciudadanos a instar reclamaciones contra el Es-tado ante los tribunales de justicia y, por otro lado, limita ese derecho a determinados ciudadanos a base de qué funcionario o empleado del Estado causa el daño y en función de qué lo causa. Así por ejemplo, si un policía, en el desempeño de sus funciones, se excede y negligentemente causa daño a una persona, el Estado responde. Alberio Quiñones v. E.L.A., 90 D.P.R. 812 (1964); Báez Vega v. E.L.A., 87 D.P.R. 67 (1963). Pero si puede establecerse una distinción para que la actuación negli-gente del policía pueda constituir un acto culposo suyo, proce-sable como uno de los delitos mencionados en dicho Art. 6, el Estado no responde. Báez Vega, supra. En otras palabras, se hace depender la responsabilidad del Estado de sutilezas inter-pretativas a base de las cuales algunas personas tienen derecho ■y otras no, a reclamar por daños que el Estado les causa. Nada más arbitrario, frente a la cláusula de igual protección. (Enfasis suplido.)
O como expresara en Galarza Soto v. E.L.A., supra, pág. 199, el Juez Asociado Señor Rigau en su opinión disi-dente en parte y concurrente en parte:
Por ejemplo, carece de base racional la distinción hecha en algunos casos entre la situación cuando un policía manipula negligentemente un revólver causando daños sin intención de disparar y la situación de cuando el policía causa daños al ma-nejar el revólver negligentemente pero habiendo tenido la in-tención de disparar y al hacerlo hiere a una persona inocente. A los efectos de la persona perjudicada nada tiene que ver si al ser ésta herida debido a la negligencia del agente público, éste tuvo o no la intención de disparar. La base de la responsabilidad no es la intención de disparar; lo es la falta del debido cuidado. (Énfasis suplido.)
y luego añadió:
... la llamada doctrina de la inmunidad estatal viola el dere-cho a la igual protección de las leyes al establecer que se pue-den recobrar daños causados por el Estado; porque esa clasifi-cación carece de base racional, lo cual también la hace inconstitucional, y porque dicha doctrina constituye una iniqui-dad en violación de uno de los principios generales del derecho *99tí 0> <ti tí <X> o o CQ O tí tí <ti <D tí CD *3 CD há o s* cv tí co CQ o • S P [ CG I O a 33 I tí
>

Las restricciones a las causas de acción por daños

Es claro que la aprobación de la Ley Núm. 104, según enmendada, supra, por la Ley Núm. 30 de 25 de septiem-bre de 1983 (32 L.P.R.A. see. 3077 et seq.), no constituyó una amplia renuncia a la inmunidad del soberano, como concluye la opinión mayoritaria, sino una legislación que vino a restringir los casos y las condiciones en los cuales se podría demandar al Estado en daños y perjuicios, más allá de los existentes al aprobarse la Constitución. Como bien ha señalado un autor:
La Ley número 104 del 29 de junio de 1955 supuestamente “autoriza” reclamaciones contra el Estado y así se hace referen-cia a ella. Eso es un enfoque incorrecto de esa pieza legislativa. ... [L]a ley 104 no es un acto de liberalidad del Estado,, sino que por el contrario, es una medida que pretende limitar los casos en que puede demandarse al Estado y para aquellos en que procede, establece condiciones precedentes, (notificación), requi-sitos procesales (edictos), límites de cuantías, y prohibiciones de concesión de daños punitivos o ejemplares o de honorarios por temeridad y de imposición de intereses. Estas disposiciones sólo se exigen cuando el Estado es demandado, haciéndolo así un litigante privilegiado y estableciendo un discrimen en cuanto a otras personas o entidades que se hallen en la misma situación. (Enfasis suplido.) R. Elfren Bernier, ¿Es inconstitu-cional en Puerto Rico la doctrina de inmunidad del Estado?, 43 Rev. C. Abo. P.R. 651, 654 (1982).
Como hemos señalado, el estatuto referido debe ser exa-minado mediante un escrutinio estricto por parte de este Foro, pues afecta los derechos fundamentales de los ciudadanos. Al tratarse de una pieza legislativa que debe ser sometida a un escrutinio estricto por parte de este Foro, debemos evaluar si las disposiciones de la ley —aquí impugnadas— persiguen un interés apremiante del Es-*100tado, y si constituyen el método para conseguir dicho fin y ser el menos oneroso a los intereses ciudadanos afectados. Veamos.
VII

No existe un interés público apremiante

Primero, la disposición de ley para imponer un límite económico a las demandas contra el Estado ¿persigue un interés público apremiante del Estado?
Corresponde al Estado, en casos en los cuales se im-pugna la constitucionalidad de una ley que afecta derechos fundamentales de los ciudadanos el peso de la prueba, de-mostrar la constitucionalidad de la disposición de ley referida. La declaración de la Asamblea Legislativa, en cuanto a que durante la fecha en que los límites referidos dejaron de estar en vigor, ante nuestros pronunciamientos en Torres v. Castillo Alicea, supra, se informó "un considerable aumento en las cuantías reclamadas en las deman-das contra el Estado, así como en la cuantía por concepto de las sentencias recaídas” lo cual ha tenido "un impacto significativo en los recursos del fisco” al aumentar éstas de un millón setenta y un mil setecientos cuarenta y ocho dó-lares ($1,071,748) en 1981 a cinco millones setecientos quince mil quinientos dieciséis dólares ($5,715,516) en 1982, no nos resulta suficiente para demostrar la necesidad para el Estado del mecanismo adoptado. Véase Informe de las Comisiones de lo Jurídico Civil y de Gobierno de la Cámara de Representantes sobre el P. de la C. 1033 de 17 de agosto de 1983, 9na Asamblea Legislativa, 7ma Sesión Extraordinaria.
¿Representa esto un riesgo real para las finanzas del Estado que amenaza su capacidad para brindar servicios a la ciudadanía en general? Ciertamente no lo representa. En 1982 la cantidad pagada en sentencias constituyó tan sólo un .14% de los fondos estimados correspondientes al *101Gobierno Central ($13.364.6 millones) para ese año. El Es-tado gasta mucho más en actividades que no encierran de-rechos constitucionales fundamentales.
En segundo lugar, el método adoptado por la Legisla-tura ¿es el menos oneroso a los derechos e intereses de los ciudadanos afectados por la ley? Entendemos que no lo es.
El Estado moderno tiene la responsabilidad de proteger a la ciudadanía y de acudir en su auxilio, así como de pro-mover activamente la distribución equitativa de las riquezas. Serrano Geyls, op. cit., pág. 4. En virtud de tales deberes, el Estado —en vez de reclamar inmunidad— debe ser quien con mayor prontitud y diligencia repare los da-ños que cause mediante sus actos antijurídicos. El Estado, responsable de la elaboración de las leyes y de velar y ga-rantizar su cumplimiento, no debe quedar al margen de ésta cuando la haya quebrantado. Al contrario, debe ser ejemplo del cumplimiento estricto con la norma jurídica. En casos de daños, en vez de perpetuar el desequilibrio y la inequidad al allegarse privilegios que lo eximen de cumplir con sus responsabilidades, de la misma forma en que se le exige a los ciudadanos privados, debe procurar el restable-cimiento pleno de la normalidad jurídica, restaurando el equilibrio violentado por su infracción. Véase A. Borrell Macía, Responsablidades derivadas de culpa extracontrac-tual civil, 2da ed., Barcelona, Ed. Bosch, 1958, págs. 188-194. La inmunidad del Estado, “en síntesis, conduce al siguiente entimema: el Estado es irresponsable; luego, se encuentra fuera de las normas jurídicas que él, obede-ciendo a su fin esencial, se halla encargado de amparar y asegurar”. L. Colombo, Culpa Aquiliana, Buenos Aires, Ed. La Ley, 1944, pág. 419.
El permitir que se perpetúe el desequilibrio creado por la actuación culpable o negligente del Estado o sus funcio-narios bajo el único argumento de que no se afecten las finanzas del Gobierno es irrazonable. Nuestra Constitu-ción establece claramente la subordinación de los valores *102económicos a los valores del ser humano que en ella se consagran. Préambulo, Const. E.L.A., supra.
No resulta justo ni razonable que recaiga precisamente sobre aquéllos, quienes han tenido el infortunio de verse afectados por la infracción estatal, tener que contribuir de forma desproporcionada y extraordinaria a la protección de las finanzas del Estado, al ser privados de recibir compen-sación por la totalidad de los daños sufridos por ellos. “Cuando hay justicia a medias, también hay injusticia a medias.” Bernier, supra, pág. 661.
Si las cargas públicas deben ser repartidas entre todos los ciudadanos en razón de sus facultades ..., si ese peso no puede gravitar más gravemente sobre un ciudadano que sobre otro, el principio de igualdad de las cargas exige la reparación por el Estado del daño causado a un particular por el funcionario del poder público. Decidir otra cosa y hacer soportar el perjuicio por el ciudadano sería reclamarle una prestación extraordinaria, sin proporción con sus facultades ni con la contribución im-puesta a los demás ciudadanos. El vecino de una calle pública, al cual le privan el acceso las transformaciones efectuadas en esa calle; el cultivador cuyo campo es asolado por el paso de un ejército; los herederos de un transeúnte muerto en la vecindad de un campo de tiro por un obús extraviado, ¿no sufrirá más que los otros el peso de las cargas públicas si el perjuicio así causado no fuese resarcido? Por consiguiente, el ciudadano le-sionado por el funcionamiento de un servicio público encuentra en el principio de igualdad de las cargas del derecho a la repa-ración de los perjuicios. Colombo, op. cit., págs. 426-427.
En resumidas cuentas, la Ley Núm. 104, supra, violenta las garantías del Art. I, Sec. 7 de la Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1. Así lo ha reconocido esta Curia en el pasado. Abundemos sobre el particular.
*103VIII

Nuestra jurisprudencia anterior

Discrepo de la interpretación que hace la mayoría del Tribunal sobre nuestra jurisprudencia pasada en este tema.
Esta sostiene que nuestro Foro no se ha expresado sobre el problema de los límites en sí, sino que nuestros pronun-ciamientos en Torres v. Castillo Alicea, supra, y en Colón v. Municipio de Guayama, 114 D.P.R. 193 (1983), se ciñeron a disponer que el mecanismo de la dispensa legislativa era inconstitucional porque violenta el sistema de separación de poderes. Dicha interpretación es equivocada.
En Torres v. Castillo Alicea, supra, el argumento de la separación de poderes —dada la impermisible intervención legislativa en un ámbito inherentemente judicial creada por el mecanismo de la dispensa— no fue la única razón que motivó la decisión de este Foro al declarar la inconsti-tucionalidad de los límites económicos establecidos por la Ley de Reclamaciones y Demandas contra el Estado de 1955. Expresamos allí nuestra preocupación por la “situa-ción de desigualdad [creada ante] la irrisoria indemniza-ción a que el desarrollo de la economía ha reducido estos valores de 1955, pasados 26 años, que impide toda sem-blanza de adecuada compensación en un número sustan-cial de reclamaciones, pues se pierde toda proporción entre la gravedad del daño y la compensación disponible”. (En-fasis suplido.) Torres v. Castillo Alicea, supra, pág. 799. Señalamos claramente en aquella ocasión, como elemento primario de nuestra decisión, la irrazonabilidad del límite legal dada “la desvalorización de la moneda al impulso de las fuerzas inflacionarias”, lo cual “primero, niega a los de-mandantes en daños y perjuicios con reclamaciones mayo-res contra el Estado, mediante [la] fijación de un límite económico arbitrario, la indemnización que corresponde a la magnitud de su pérdida; y segundo, coloca a dichos de-*104mandantes en desigualdad con los que se benefician [de la dispensa legislativa]”. (Enfasis suplido.) Torres v. Castillo Alicea, supra, pág. 800. Afirmamos que los perjudicados por el Gobierno tenían “derecho a una total y plena vindi-cación de su derecho en las cortes de justicia”. (Énfasis suplido.) Torres v. Castillo Alicea, supra, pág. 803. Por ello decretamos la inconstitucionalidad de los límites, cuando pudimos habernos limitado a decretar la inconstitucionali-dad del mecanismo de la dispensa legislativa y mantener los límites iguales para todo litigante.
De haber quedado alguna duda en nuestra decisión en Torres v. Castillo Alicea, supra, sobre la inconstitucionali-dad de los límites económicos, ésta no debió sobrevivir ante nuestros señalamientos en Colón v. Municipio de Guayama, supra. De entrada, allí señalamos que en Torres v. Castillo Alicea, supra, habíamos resuelto que “las disposi-ciones de la Ley de Pleitos contra el Estado, en cuanto li-mitaban su responsabilidad por daños provenientes de culpa o negligencia son inconstitucionales”. Colón v. Municipio de Guayama, supra, pág. 195. Argumentamos que nuestra decisión se fundamentó, entre otros, en lo irrisorio de la compensación y en que el límite fijado no toma en consideración “la magnitud de la pérdida del reclamante”. Más aun, en esa ocasión, ante el argumento del Municipio de que los límites en su caso no eran irrazonables, pues sus finanzas no son comparables con los fondos disponibles del Estado, este Foro señaló que “la disponibilidad de fondos públicos no puede ser un criterio determinante para decidir si una persona tiene derecho a que se le proteja de la apli-cación de una ley que afecta sus derechos constitucionales. El Gobierno, sea estatal o municipal, debe repartir el costo de administrar los asuntos públicos entre los miembros de la sociedad, del mismo modo en que se reparte el costo de los servicios gubernamentales esenciales a los costos de or-nato y recreo públicos”. (Énfasis suplido.) Colón v. Municipio de Guayama, supra, págs. 201-202. Véanse, además: *105Arce Oliveras v. E.L.A., 122 D.P.R. 877 (1988); Rodriguez Ríos v. E.L.A., 116 D.P.R. 102, 104 (1985).
Este Foro sí se ha enfrentado al problema de los límites de la responsabilidad del Estado en acciones de daños y perjuicios y ha resuelto que son inconstitucionales por irrazonables. La legislación vigente adolece de los mismos defectos. Ésta no sólo coloca al Estado por encima de los ciudadanos privados, y exige á los afectados por el Estado, en exceso de los límites de ley, una contribución excesiva en protección del fisco estatal, sino que, además, compensa en su totalidad al que sufre daños menores, mientras que aquellos que sufren daños mayores de setenta y cinco mil dólares ($75,000) o ciento cincuenta mil dólares ($150,000), según sea el caso, les brinda el resarcimiento a medias, con el terrible agravante de que a medida que se agrave el daño sufrido, menor resulta la compensación en términos proporcionales. A ésta sin razón de no tomar en considera-ción la magnitud de la pérdida del reclamante, se suma que el actual sistema legislativo no incorporó nuestros se-ñalamientos en Torres v. Castillo Alicea, supra, respecto a la desvalorización de la moneda con el paso del tiempo. La irrazonabilidad del esquema legislativo en cuanto a este particular resulta obvia. Fijar los límites máximos, me-diante los cuales se pueda condenar al Estado a resarcir un daño en determinada unidad de moneda, en abstracción del cambio en el poder adquisitivo de ésta, tiene el efecto de instituir una ley que de manera creciente discrimina e incrementa su inequidad básica durante el transcurso del tiempo desde el momento en que se aprobó. Cf. F.J. Bonilla Ortiz, Los límites económicos en las demandas contra el Estado, 54 Rev Jur. U.P.R. 761, 768 (1985). Aumentar la cuantía del límite, como se hizo con la aprobación de la ley hoy vigente, no subsana la arbitrariedad inherente a dicho mecanismo.
Lo anterior se agrava cuando consideramos que quienes más utilizan —y hasta cierto punto dependen de los serví-*106cios del Estado— y quienes ven sus vidas afectadas de forma más directa por la intervención del aparato estatal —por lo cual quedan más propensos a sufrir daños causa-dos por éste— son los sectores de nuestra población de in-gresos económicos moderados y bajos. Estos son quienes carecen muchas veces de otras alternativas y acuden al Estado en búsqueda de empleo, educación, vivienda, salud y seguridad, entre otros. Por lo tanto, la inmunidad limi-tada del Estado, en la práctica, afecta a los sectores econó-micos más bajos de nuestra población. En este sentido, la ley estatuye un discrimen inaceptable e indirecto contra este sector de la población. Cf. Molina v. C.R.U.V., 114 D.P.R. 295 (1983), opinión concurrente del Juez Asociado Señor Irizarry Yunqué, a la cual se unió el Juez Presidente Señor Trías Monge.
El mecanismo adoptado por la Asamblea Legislativa no sólo resulta abusivo hacia los litigantes contra el Estado que sufran daños mayores de los límites establecidos, sino que, además, no es la mejor manera de promover los inte-reses resguardados por la legislación, en la medida en que no promueve la administración pública más diligente y responsable. Esto trae como consecuencia que se perjudi-quen las finanzas estatales, no por la cantidad a ser pa-gada en un pleito particular, sino por la multiplicidad de pleitos que promueve la insensibilidad de una administra-ción pública que actúa con dejadez y con aire de inmunidad y despreocupación al causar daño a los ciudadanos particulares.
El establecimiento completo y sin trabas de la responsabili-dad del Estado por sus actos culposos y negligentes no sólo lograría corregir graves injusticias y garantizar la igual protec-ción de las leyes, sino que además surtiría otra serie de efectos beneficiosos para la comunidad. Habría un más cuidadoso desempeño de las labores gubernamentales, una supervisión más adecuada de los trabajos que realizan los empleados públi-cos y una mayor eficiencia en las prestaciones de los servicios administrativos. Más importante, aún, los tribunales vendrían a ser el foro imparcial e independiente donde se determinaría *107la legalidad de los actos de los funcionarios gubernamentales. No se daría margen a la fundada crítica de que el Poder Ejecu-tivo es el que hace la determinación de cuando es que han ac-tuado de manera impropia los funcionarios de esa rama gubernamental. La doctrina de responsabilidad completa del gobierno cuando incurra en culpa o negligencia resultaría más adecuada para la protección de las garantías individuales de los habitantes que todas las Comisiones de Derechos Civiles que pudieran organizarse. (Énfasis suplido.) Bernier, supra, pág. 677.
La forma más racional de proteger el fisco es promover una administración pública que se sienta responsable y tome plena conciencia de las consecuencias de sus actos y omisiones culposas y negligentes. La sentencia que no se pague en un pleito particular puede terminar pagándose en proporciones geométricas, producto de pleitos indivi-duales fundamentados en actuaciones que no se corrigen ante la posición privilegiada que le brinda el estatuto al Estado.
IX

¿Qué es hoy el sector público?

Por otro lado, la explicación con la cual el Tribunal jus-tifica la diferencia entre los ciudadanos privados y el Go-bierno, en términos de su responsabilidad por actos torti-ceros, no sólo hace abstracción de los principios sobre los cuales se funda nuestro ordenamiento democrático —como ya hemos señalado— sino que además resultan poco convincentes. '
En la actualidad la diferencia entre lo que constituye el sector público y el sector privado se presenta de manera difusa en términos de los servicios que prestan unos y otros y del tipo de actividades que pueden o deben llevarse a cabo por una u otra entidad. La diferencia ha sido fuer-temente cuestionada y parece responder más a considera-ciones de tipo pragmático y económico que jurídico. *108Véanse: H.J. Firendly, The Public — Private Penumbra, 130 U. Pa. L. Rev. 1289 (1982); D. Kennedy, The Stages of the Decline of the Public/Private Distinction, 130 U. Pa. L. Rev. 1349 (1982); M.J. Horwitz, The History of the Public/Private Distintion, 130 U. Pa. L. Rev. 1423 (1982); C.D. Stone, Corporate Vices and Corporate Virtues: Do Public/Private Distinction Matter?, 130 U. Pa. L. Rev. 1441, 1449-1451 (1982); J. Williams, The Development of the Public/Private Distinction in American Law, 64 Tex. L. Rev. 225 (1985); G.E. Frug, The City as a Legal Concept, 93 Harv. L. Rev. 1059 (1980).
El fenómeno reciente de la privatización de empresas y servicios públicos y el auge de las empresas comunes pú-blico-privadas pone al relieve la fragilidad del esquema es-tatutario que sostiene la opinión mayoritaria.
X

Los honorarios de abogado e intereses por temeridad

Un último señalamiento, ¿por qué la opinión mayorita-ria no dispone nada acerca del señalamiento de los recu-rrentes en torno a la inconstitucionalidad de la Regla 44.3(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III, la cual exime al Estado del pago de honorarios de abogados e in-tereses por temeridad? Cf. Colondres Vélez v. Bayrón Vélez, 114 D.P.R. 833 (1983); Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990). Ciertamente, con respecto a este particular, ante la imposibilidad de utilizar el argumento de la quiebra del Estado, las justificaciones de la mayoría se debilitan. Esto, sin embargo, no le exime de disponer del planteamiento. Por mi parte, debido a los mismos funda-mentos que he esbozado antes, declararía inconstitucional la regla referida de Procedimiento Civil en cuanto a dicho particular.